﻿






















335.	As a founding Member of the United Nations, Bolivia has from the beginning been identified with the ideals and purposes of this world Organization. Bolivia, a country that has experienced the vicissitudes which characterize the history of the countries of the third world, has maintained and continues to maintain effective solidarity with all peoples that struggle against colonialism, covert foreign exploitation, neo-colonialism, racial discrimination and its
most repulsive manifestation, the inhuman system of apartheid.
336.	Bolivia is, in fact, a non-aligned country. This is shown by its behaviour in defending the principles recognized by the international community and enshrined in the United Nations Charter.
337.	On behalf of my Government and of the delegation which I lead, I wish to extend my congratulations to that illustrious humanist, Indalecio Lievano, on his election to guide the work of this Assembly and to express my thanks to Mr. Lazar Mojsov for the tact with which he conducted the deliberations at the previous sessions. Similarly, I wish to convey the gratitude which we all owe to the Secretary-General of the United Nations, Mr. Kurt Waldheim, for the devotion with which he puts his exceptional intellectual gifts at the service of the United Nations.
338.	A new Member has joined this Assembly and I welcome Solomon Islands, freed from the darkness of colonial domination, to work with us for a better world.
339.	Bolivia, until now regarded rather negatively as a country with many contacts because of its situation in the centre of South America, is now something more since it emerges as a country of many attractions, such as catchments areas, communications systems and a system of economic integration which, if they are to gain strength and dynamism cannot, and must not, function without Bolivia which, despite its relative limitations, has great importance for the unity, peace and progress of the continent.
340.	Even countries outside the continent should consider these characteristics of Bolivia. In a world which is moving towards crisis because of the imbalance between population growth and the diminished production of food-stuffs and raw materials, Bolivia, if given the proper infrastructure, could be an exceptional provider and a centre of communications between north, south, east and west.
341.	The continental importance of Bolivia is also reflected in its problems. Among them is its geographical position as a land-locked country, which is the result of a war of conquest which led to an ominous period of 100 years of limited sovereignty and development and material and psychological harm.
342.	It would seem that, as if seeking to dispel that American nightmare and in order to awaken to a new century shining with honour and equity, the countries of Latin America, the United States and other countries throughout the world have given us support and a word of encouragement in our determination to recover the sea. I wish to take this opportunity at this rostrum to thank them on behalf of Bolivia and on behalf of America, because the Pacific conflict, which directly involves three countries, also affects the peace, integration and development of the entire continent.
343.	The ideal of understanding among countries must be accompanied by minimum conditions agreed to" by the parties in order to guarantee that it will not be left to the will of my one of them to make the decision with respect to fee goals and timing of the negotiating process.
344.	The Government of Bolivia began its dialogue with Chile prompted by goodwill and the desire for co-operation. Contrary to the historical imperative which demands reparations equivalent to the damage done, Bolivia agreed to negotiate on the problem and strive to find a solution to it by a new approach that would be free from the resentment and the offence that divide peoples; to search in a pragmatic manner free of any mental reservation for a kind of intellectual and emotional understanding which would not mean further sacrifice of the territorial heritage of Bolivia.
345.	Unfortunately, we did not meet with the same spirit on the part of Chile, and the Government of my country was forced to end the negotiations in the face of a rigid, arrogant and dilatory attitude.
346.	Bolivia has just emerged from a critical period in its hazardous democratic development. Dependency and under-development do not only affect the economy but also the political, cultural and social superstructure of the country.
347.	We have a legal electoral system under which everyone is entitled to vote, but we do not have that degree of culture which would mean that everyone is capable of voting with due independence and awareness. Every era has had its contradictions, and the present is no exception.
348.	The present Bolivian Government is unable-as indeed would be any other Government—to force the pace of cultural development and maturity. What it can do is eliminate the legal defects and the corrupt practices which sully elections. It will do so, and has invited all political forces to take part in drafting the new legal texts. It is our wish and our hope that this determination will be received with equal sincerity by all sectors taking part in the next elections. We want world public opinion here represented to be assured that in Bolivia there will be an electoral process which will not only be clean but will be independent of foreign pressure and outside funding, without observers who, because of their commitments, add partiality to the elections. .We want Bolivian elections for the Bolivians.
349.	President Juan Pereda Asbun is the standard-bearer of national unity and democracy. That is what he has said, and that is what he does. He wishes to infuse an element of justice into national unity, and to give democracy an objectivity which will make it possible to eradicate sectarianism and demagogy. His Government has abrogated all oppressive decrees concerning the state of siege, compulsory civil service and the law of state security. He has restored to regular justice it usual independence. He has re-established the effectiveness of the political Constitution, and consequently the right of trade union organization and assembly.
350.	The universities have been reopened and in complete sovereignty and independence, are electing their own authorities.
351.	Social security has just been set up for rural and farm workers in order to help the most populous sector. There will be real rural and farm workers on the Administrative
Council, thus carrying out the official promise to give the working classes participation in the steering and leadership bodies at the level of decision-making in State enterprises.
352.	The armed forces of Bolivia are drawn from the people and share their ideals of unity and support the patriotic intention to build a real democracy.
353.	The Council of Ministers is made up almost entirely of civilian representatives of major political forces.
354.	Bolivia observes the most strict respect for human rights. It has supported and will support any measures necessary to preserve those rights. Human rights are enshrined in the very heart of the community: rights to food, housing, clothing, health, education, security, trade union organization and political organization are inseparable. If the nation as a whole does not enjoy independence or prosperity, it will be difficult for it to guarantee a balance between sovereignty and freedom, between public order and discontent.
355.	While contempt for human rights is unpardonable in poor countries, it is even more so in the rich countries which do not respect those rights on their own soil and do not offer the conditions for them to flourish elsewhere. Hence the distant origin of contempt for human rights should be sought in the rich countries. A just and sincere respect for human rights cannot but be accompanied by an attitude on the part of the most powerful countries in the world that indicates their renunciation of relationships which consolidate the dependence of the periphery on the centre, in other words, an attitude that must yield to a new world economic order.
356.	The Charter of Economic Rights and Duties of States Resolution 3281 (XXIX), together with the Declaration and Programme of Action designed to promote the establishment of an effective new international economic order (resolutions 3201 (S-VI) and 3202 (S-VI)], must be translated into effective measures to reduce as soon as possible the tremendous economic differences existing between the various countries and that furthermore contribute to the accentuation of the inequalities within any given country.
357.	We have to create factors for development which make it possible for the low-income and medium-income countries to themselves meet the basic needs of their population without having recourse to paternalism, and therefore without being subjected to even greater dependence.
358.	Can the over-developed countries understand that their own stability is jeopardized if they do not help to create a new world economic order? There are indications of such an understanding, without doubt, but are they sufficiently encouraging?
359.	Bolivia is taking part in many programmes of action for economic co-operation among countries. It understands the special importance of co-operation among countries with the same level of under-development and little technology, which is linked to a greater need to use manpower and the meagre capacity for accumulating capital which characterizes such countries.
360.	Like other rather backward nations, Bolivia is experiencing anxiety and dissatisfaction and is expressing this in forums, conferences, congresses and assemblies. It spends considerable sums of money and creates a lot of documentation—as many other countries present here must also do—, but the benefits which it obtains from this are not commensurate with the efforts made. There is still a great gap between theory and practice.
361.	We cannot, nor do we wish to deny that we receive co-operation from American, Asian and European countries, which we really appreciate. Some programmes are programmes of support, but there are other very important programmes designed to change our economic structure and increase productivity, to find import substitutes and, what causes us the greatest concern, to increase exports, but to increase exports in terms of gainful trade free from distortions imposed by the central countries—sometimes those already mentioned-which in the trading process easily retain the majority of the profits generated with great difficulty and at great cost by the raw-material-producing countries.
362.	This happens in Bolivia, with an economy which is principally based on the export of minerals, the price of which is under pressure, both materially and psychologically, as a result of the presence of stocks built up during the Second World War to bolster a democracy which today is threatening to strangle us.
363.	Owing to the simple announcement in the House of Representatives of the United States of America of an authorization for the General Services Administration to put on the market part of 35,000 tons of tin from its strategic reserves, the price of tin has been radically affected because of the fear of a drop in the price such that Bolivia's economy will be adversely affected and its income reduced by something in the order of $20 million a year. How else can we describe that unilateral action of such a highly industrialized State towards a developing country except as economic aggression?
364.	A drop in income such as that diminishes the capability of the State to meet the needs of its people and, consequently, to provide for human rights. That is confirmed by the fact that the rich countries, which are always recommending respect for human rights, are those which cause the conditions that vitiate such rights.
365.	Because of Bolivia's experience in this matter, we maintain constant solidarity with the third-world countries that are defending their natural resources in order to benefit from them, to exploit them for their own peoples and to obtain from them remunerative prices that will enable them, using their own efforts, heritage and patrimony, to meet the development challenges.
366.	Generally speaking, the industrialized and financially powerful countries are not contributing, as it was hoped they would, to the over-all solution of serious economic problems that affect 80 percent of mankind. To try simply to amortize the effects of the present system they paralyse the process of negotiations, as happens in the case of the North-South dialogue.
367.	The rather discouraging results of such negotiations are showing that there is still a lack of political will on the part of the great Powers significantly to increase the net transfer of real resources to the developing countries; in other words, to give back to them the contribution that they made to the progress of the great Powers. Furthermore, at a time when countries' economies are being weakened by lack of such contributions, they need that help and assistance to progress and survive; otherwise the world situation will become more dangerous, and even explosive, resulting in internal crises that can make for a serious threat to peace throughout the world,
368.	We are sure of the importance of investments for countries with little internal savings. But we wish to reiterate that we categorically reject those practices of transnational corporations that have been described as corrupt in General Assembly resolution 3514 (XXX).
369.	Bolivia gives priority to studies being carried out within the Economic and Social Council for the elaboration of a code of conduct for such companies. Among the standards and regulations we attach greatest importance to those conditions which are of a binding nature and must be established for the transfer of technology.
370., Matters such as the breaking up of the technological package for the transfer of technology on advantageous terms for the developing countries, efficient international co-operation in adapting technology to the conditions peculiar to each country, and the development of intermediate technology must be regarded as of the highest priority - unless we want the gap between rich and poor countries to widen.
371.	The benefits that could be derived from efficient official co-operation disappear because they go back to the countries of origin, favouring transnational companies. Monetary devaluation, escalation in prices and, in general, the effects of the crises fell on the poor economies. Because of the rising cost of financing particularly that of financing technology, very often excessive external indebtedness overwhelms us. None the less, we are deliberately paying a high price for the need to give impetus to our development.
372.	Technology is a cultural asset accumulated throughout history. It is the outcome of the effort of mankind as a whole and, therefore, belongs to world patrimony. As such it should not be a subject of buying and selling. The United Nations should open a bank for the deposit of technology, available to as many countries as wish to use it for progress and peace.
373. In this same conviction, we are aware that the sea offers wealth that can be the common heritage of mankind. Therefore, Bolivia has taken part with special interest in various meetings of the Third United Nations Conference on the Law of the Sea. It is sure that the convention which is being drafted in that body will make it possible to have an equitable participation for land-locked and otherwise geographically disadvantaged States in the profits of the exclusive economic zone and the sea-bed, which has been described as the common heritage of mankind.
374.	Latin America viewed with satisfaction the ratification of the Treaty on the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco) and it was my honour to sign it in Mexico on behalf of Bolivia. The denuclearisation of Latin America represents the first attempt at sanity and reasonableness in order to do away as soon as possible with a direct threat of nuclear war.
375.	Owing to the difficulty of creating useful instruments in favour of countries which do not have nuclear weapons, the international community has shown its fear for the power of potential destructiveness held by a few States and for the risk that faces all mankind because of those weapons.
376.	The recent special session devoted to disarmament did not help to resolve the problem. Meanwhile, local wars not only do not disappear but are multiplying. New areas of tension are emerging even in our America, so that stable, active and solid peace seems to be drifting away, causing even greater misfortune for mankind.
377.	There is also the persistently acute problem of the Middle East. We cannot but express our concern for the Arab territories which are still in Israel's possession as a result of armed conquest. We cannot but express also our concern for the just right of the Palestinian people to have a land in which to work for their own happiness; and we cannot but regret any difficulties and obstacles being placed in the way of Israel, as a member of the international community, being fully recognized as a State, something which should be achieved through co-operation in the praiseworthy attempt to give the Jewish people a sphere in which to have their own traditions, develop their own culture and forge their own progress. We express the wish that the Camp David agreements will finally result in a happy solution.
378.	We are also concerned at the liberation struggle of the African peoples. We have invariably expressed our support for the independence of Namibia and Zimbabwe. We want to see real self-determination for those peoples which are still struggling against racism and neo-colonialism, so that Africa can achieve full sovereignty and freedom.
379.	We are concerned also at the situation in Nicaragua. With the consensus of friendly countries we shall strive to re-establish peace, acting within the principles of the American regional system and the mandate of the United Nations Charter. But today our concern is even greater: the President of Costa Rica has denounced the violation of his country's territory. On behalf of Bolivia, I can do no less than strongly to condemn this fact.
380.	We, the underdeveloped peoples, view with anguish the fact that we do not always have the power to decide for ourselves between war and peace. But our fate is dependent on change—change which unfortunately cannot be discerned—of an industrial structure based on the manufacture of weapons and subject to unilateral decisions of the large countries.
381.	Whatever positive results may have been achieved by the special session devoted to disarmament have been eroded by the virtual veto of the major nuclear Powers,
since they arrogate to themselves the power to seek prior consensus on the five new members to be elected to make up the new Committee on Disarmament.
382.	We view with anguish and astonishment the increase in defence budgets year by year until they achieve fantastic proportions. Meanwhile, there are whole peoples in the world suffering from the scourge of famine and disease. Millions of children are condemned to death without having fully perceived the gift of life.
383.	Such a situation could be alleviated if the United Nations established machinery to prevent conflicts which threaten peace. Potential problems would be foreseen and controlled before crisis point was reached. The capacity of the Organization would be strengthened to examine cases which do not always come to the surface but which cause insecurity, that in turn inclines Governments to spend money, ill-advisedly, on the acquisition of weapons with resources that are indispensable for peaceful development.
384.	I should like to point out that, despite this armaments race and the extravagant sums spent on war materiel, Bolivia devotes 30 per cent of its budget to education at all levels.
385.	Unarmed and situated in the midst of mountains, barred from access to the Pacific as a result of usurpation imposed against every principle of civilized co-habitation, Bolivia feels all the more strongly the threat of an arms race which is ever increasing.
386.	The great Powers have the primary responsibility for creating the conditions necessary for the world to work in peace, without fear of total annihilation. At least part of the resources which are spent on the arms race—$400 billion every year-should be set aside for co-operation to overcome backwardness, poverty, misery, disease and ignorance.
387.	Those are our principles, which are reflected in our present international conduct. This year we have reaffirmed in the Security Council our faith in the human race and our conviction that all men have the right to well being and freedom.
